—In an action to recover damages for medical malpractice, etc., the defendant Vincent J. Leone appeals and the defendants Gustave J. Pogo and North Shore University Hospital-Cornell University Medical Colleges separately appeal, from an order of the Supreme Court, Nassau County (Bucaria, J.), entered December 1, 1999, which denied their respective motions pursuant to CPLR 3216 to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The plaintiffs demonstrated a justifiable excuse for their delay in responding to a 90-day notice and the existence of a meritorious cause of action (see, CPLR 3216 [e]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the defendants’ motions (see, Amy L. M. v Board of Educ., 199 AD2d 477; Christie v Mineola Ophthalmology Assocs., 271 AD2d 469). Ritter, J. P., Altman, Friedmann and Smith, JJ., concur.